Citation Nr: 1828759	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-20 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for breast cancer status post right mastectomy because of exposure to ionizing radiation.

2. Entitlement to service connection for removal of both ovaries and fallopian tubes (also claimed as abnormal menses).

3. Entitlement to a compensable rating for scar of the right palm.

4. Entitlement to service connection for hemorrhoids, external and internal.

5. Entitlement to service connection for recurrent urinary tract infections (UTIs).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1986 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Saint Petersburg, Florida.

The issues of a compensable rating for scar of the right hand, service connection for hemorrhoids, and service connection for recurrent UTIs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Breast cancer status post right mastectomy did not incur in nor is etiologically related to service. There is no competent evidence that the Veteran's breast cancer occurred because of exposure to ionizing radiation in service.

2. Removal of both ovaries and fallopian tubes did not incur in nor is etiologically related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for breast cancer status post right mastectomy have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2017).

2. The criteria for service connection for removal of both ovaries and fallopian tubes have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A. Breast Cancer Status Post Right Mastectomy

With respect to her claim for breast cancer status post right mastectomy, private treatment records show the Veteran was diagnosed with breast cancer in March 2010, and subsequently underwent two right breast lumpectomies with axillary lymph node dissection upon finding a 3cm and 5mm tumors invasive ductal carcinomas. After the second lumpectomy, the Veteran was tested for BRCA1 and BRCA2 genes and was found to be BRCA 1-positive.  As a result, she elected to undergo a right breast mastectomy where an additional 15 lymph nodes were removed, all negative for carcinomas, for a total of 14/24 positive lymph nodes from her breast. She underwent immediate reconstructive surgery. Physicians noted that she has a strong family history of breast cancer as her aunt had breast cancer as well as the BRCA 1-postive gene.  (See October 2010 Medical Treatment Records pg. 1). Therefore, the criteria for element (1) of service connection have been met.

As for element (2), 	she has not alleged that her breast cancer or any associated symptoms manifested during service, and her service treatment records do not support such a finding. Rather, she contends that her breast cancer was the result of exposure to ionizing radiation during service. Specifically, she reports that her duties in service as a rigger exposed her to radiation regularly. She states that she regularly went onto submarines to perform jobs as a rigger and staging the scaffolding which caused her to be exposed to radiation. She did not always wear a dosimeter. As such, the amount of radiation she was exposed to is unknown; and since it is a well-known fact that exposure to radiation causes cancers service connection should have been granted. (See June 2014 Form 9).

The Veteran's service treatment records indicate that the Veteran's lifetime occupational total exposure to ionizing radiation was not greater than 0.002.  (See October 2006 STRS). As such, the Veteran was exposed to some ionizing radiation in service, and element (2) of service connection, an in-service event, has also been satisfied.

The remaining question is whether the Veteran's breast cancer is the result of this radiation exposure in service. However, the overall weight of the evidence is against such a finding. 

Certain diseases are presumed to be service-connected when they manifest in "radiation-exposed veterans." 38 C.F.R. § 3.309(d)(1), (2). However, the term "radiation-exposed veterans" applies only to veterans who participated in specific radiation-risk activities, including onsite participation in a test involving atmospheric detonation of a nuclear device; internment as a prisoner of war or certain service in or near Hiroshima or Nagasaki, Japan; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky; certain service in Portsmouth, Ohio; certain service in the area identified as K25 at Oak Ridge, Tennessee; service on Amchitka Island, Alaska; and service that would qualify for inclusion as a member of the Special Exposure Cohort if performed as an employee of the Department of Energy. 38 C.F.R. § 3.309(d)(3).

The Veteran has not alleged, and her records do not reflect, that her service included any of the circumstances set forth in 38 C.F.R. § 3.309(d). Therefore, she is not a "radiation-exposed veteran" within the meaning of the regulations, and the associated presumptions are not applicable. 

Nevertheless, even if the Veteran does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3), she may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if she suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service. Under 38 C.F.R. § 3.311, any cancer, including breast cancer, is considered a radiogenic disease. If a veteran was exposed to ionizing radiation and subsequently develops breast cancer 5 or more years after exposure, the claim is to be referred to the Under Secretary for Benefits. 38 C.F.R. § 3.311(b), (c).

In accordance with Agency regulations, the details of the Veteran's service were forwarded to the United States Army Institute of Public Health, which responded with an August 2011 Memorandum from the Director Environmental Agents Service, on behalf of the Under Secretary. The Director cited to a Health Physics Society position statement, PS010-1 Radiation Risk in Perspective revised in August of 2004, which states that in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources. The position statement goes on to say that there is substantial and convincing scientific evidence for health risks following high dose exposures. However, below 5 to 10 rem (which includes occupational and environmental exposures), risks for health effects are either too small to be observed or are nonexistent." Considering these facts, the Director opined that it was unlikely the Veteran's breast cancer in this case can be attributed to ionizing radiation exposure of a lifetime total of 0.002 while in military service. Additionally, an advisory radiation review was conducted in September 2011, which determined there is no reasonable possibility the Veteran's breast cancer resulted from her level of radiation exposure in service.

There is no competent medical opinion to refute this finding or to otherwise link the Veteran's breast cancer to her period of service. The Board has considered the Veteran's own statements made in support of her claim. Specifically, the Board acknowledges her specific contention that she did not always wear her dosimeter and that her actual level of radiation exposure is unknown. However, she has not demonstrated any specialized knowledge or expertise to indicate she can render a competent medical opinion addressing the quantity of radiation received. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of breast cancer falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Moreover, the medical evidence alone reflects that the Veteran has a strong family history of breast cancer and that she tested positive for the BRCA 1-postive gene; strongly suggesting that the cause of her cancer was genetic.

For these reasons, service connection for breast cancer status post right mastectomy is not warranted.

B. Removal of Both Ovaries and Fallopian Tubes

The Veteran contends that the removal of her both ovaries and fallopian tubes was the result of light and irregular menses in service

As for element (1), the criteria have been met. A May 2010 CT scan showed hypermetabolic activity in the right ovary with a mass. After the Veteran tested positive for the BRCA 1 gene, she elected to undergo a bilateral oophorectomy. Upon testing, the ovarian mass was benign.  (See October 2010 Medical Treatment Records pg. 1). Therefore, element (1) of service connection for both claims have been met.

The criteria for element (2), in service illness, has also been met. Service treatment records include several complaints of abnormal and/or irregular menses in and around May 2002. One month it lasted one day, another month it was light. Her regular cycle ultimately returned. 

However, there is no competent evidence linking the Veteran's abnormal menses to the removal of both ovaries and fallopian tubes, element (3). A July 2013 VA examiner found that the preponderance of medical literature indicates no medical nexus for the removal of healthy ovaries due to chronic UTIs or abnormal light menses.  As there is no competent medical evidence to refute the findings of the VA examines or to otherwise support a finding that the Veteran's contentions, the Board must afford the VA examiner's opinion great weight and find that the removal of both ovaries and fallopian tubes was not caused by abnormal menses.

Again, the Board has considered the Veteran's own statements made in support of her claim. Specifically, the Veteran's specific contention that she was told there was a spot on her ovaries while in service. However, after an exhaustive review of the record, there is no evidence of such in her service treatment records or any other medical records while she was in service.  Moreover, she has not demonstrated any specialized knowledge or expertise to indicate she can render a competent medical opinion. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of removal of both ovaries and fallopian tubes, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). On the contrary, the objective medical evidence demonstrates she tested positive for the BRCA 1- gene, she elected to remove both her ovaries as a result, and the mass was ultimately benign. It is clear that this was a preventative measure given her genetic predisposition to acquiring such a disease. 

Additionally, because the Veteran's ovarian mass was benign, it cannot be considered a disease subject to presumptive service connection. 38 C.F.R. § 3.309.

The Board is grateful for the Veteran's honorable military service, and has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt. Unfortunately, there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.




ORDER

Service connection for breast cancer status post right mastectomy is denied.

Service connection for removal of both ovaries and fallopian tubes is denied.


REMAND

Unfortunately, further development is needed is adjudicate the following claims. 

A. Increased Rating for Scar of the Right Palm

The Veteran contends that her service connected condition of scar of the right palm has worsened since her last VA examination in July 2013. She contends that her scar is now unstable and painful. The Veteran is requesting a remand of this matter for a new examination.  The Board agrees that an updated examination would be useful to assess the current severity of her service-connected disability.  See Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995) (When the evidence "does not adequately reveal the current state of the claimant's disability..., the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

B. Service connection for Hemorrhoids and Recurrent UTIs

The Veteran was afforded VA examinations for her claims in July 2013.  Unfortunately, the VA examiner's opinions regarding the etiology of the claimed disorders are not adequate because they do not reflect review of all pertinent evidence of record and are not supported by sufficient rationale.  

Specifically, the examiner acknowledged that the Veteran had recurrent UTIs in service and that it decreased in severity by 2004. However, in 2003 and thereafter, while still in service, the Veteran continued to seek treatment for a rare acute UTI treated with oral antibiotics. The examiner opined that because these were two different types of UTIs, her current condition, the rarer type, is not etiologically related to the UTIs she primarily experienced in service, the more common type. Nevertheless, the Veteran still experienced the same type of UTI in service and post-service. Therefore, on remand, a supplemental opinion should be obtained for clarification.

As for her hemorrhoids, both internal and external, the examiner only opined as to the Veteran's history of anemia and breast cancer chemotherapy. The issue on appeal is not anemia, but rather if her current hemorrhoids are etiologically related to the hemorrhoids she experienced in service. Therefore, on remand, a supplemental opinion should be obtained to discuss the etiology of the Veterans hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private medical records pertinent to the claims on appeal.

2. Schedule the Veteran for a VA examination to ascertain the current severity of the service-connected scar of the right palm by an appropriate medical professional, in accordance with the applicable worksheet for rating those disorders.

3. Forward the claims file to an appropriate VA examiner to acquire opinions regarding the etiology of the Veteran's claimed hemorrhoids and recurrent UTIs.  The examiner should review the file and address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hemorrhoid disability is related to her military service, to include the report of hemorrhoids, external and internal, documented in the service treatment records?

b.  Is it at least as likely as not (50 percent or greater probability) that recurrent UTIs, rare or otherwise, is related to the Veteran's military service, to include the reports of recurrent UTIs documented in the Veteran's service treatment records?

In providing the requested opinions, the examiner must consider the Veteran's competent statements regarding the onset and progression of the claimed disorders.

The examiner must provide a complete rationale for all opinions. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case. If the examiner determines that a physical examination is necessary to provide any of the requested opinions for hemorrhoids or recurrent UTIs, one must be scheduled.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


